Citation Nr: 1505866	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for compartment syndrome, right lower extremity.

2.  Entitlement to a compensable evaluation for compartment syndrome, left lower extremity.

3.  Entitlement to a compensable disability rating for bilateral hearing loss prior to July 15, 2013.

4.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from July 15, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the VA RO in Columbia, South Carolina.  By a rating action in July 2010, the RO denied the Veteran's claims of entitlement to compensable evaluations for compartment syndrome of the left leg, compartment syndrome of the right leg, and bilateral hearing loss.  Subsequently, in a July 2013 rating action, the RO increased the evaluation for bilateral hearing loss from 0 percent to 10 percent, effective from July 15, 2013.  The Veteran has not indicated that he is content with the rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in August 2013.  

(The issues of compensable ratings for compartment syndrome of the right and left legs are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  In April 2010, audiometric testing showed an average 55-decibel loss, with a speech recognition score of 94 percent, in the right ear (Level I); and, for the left ear, an average 46.25-decibel loss with a speech recognition score of 84 percent (Level II).  

2.  In July 2013, audiometric testing showed an average 59-decibel loss, with a speech recognition score of 80 percent, in the right ear (Level IV); and, for the left ear, an average 49 decibel loss with a speech recognition score of 80 percent (Level III).  
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss, prior to July 15, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss from July 15, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   

In this case, VA satisfied its duty to notify by means of letters dated in March 2010 and May 2010 from the RO to the Veteran which were issued prior to the RO decision in July 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of the claims decided herein, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the Veteran was afforded examinations in April 2010 and July 2013.  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the rating criteria.  Therefore, these examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

By a rating action in March 1989, the RO granted service connection for hearing deficit, evaluated as 0 percent disabling, effective July 1, 1988.  

The Veteran's claim for an increased rating for hearing loss (VA Form 21-4138) was received in January 2010.  Submitted in support of the Veteran's claim were VA progress notes dated from October 2007 to February 2010.  An audiology consultation report, dated in February 2010, indicates that the Veteran was seen for hearing assessment.  It was noted that he had been issued hearing aids in 2002, but had poor use of aids over the years.  An audiogram revealed pure tone average of 55 dB in the right ear and 42 in the left ear, with speech recognition scores of 90 percent in the right ear and 96 percent in the left ear.  These findings result in level II in the right ear, and level I in the left ear.  38 C.F.R. § 4.85.

Received in May 2010 were treatment reports from several private providers, dated from July 1998 to November 2009.  These records do not reflect any complaints or treatment for hearing loss.  

The Veteran was afforded a VA audiological evaluation in April 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
65
65
65
LEFT

30
35
65
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 84 percent in the left ear.  The examiner reported a diagnosis of bilateral sensorineural hearing loss, mild to moderately severe.  

Received in July 2011 were VA progress notes dated from March 2010 to March 2011.  These records do not reflect any complaints or treatment for hearing loss.  

The Veteran was afforded another VA audiological evaluation in July 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
65
70
70
LEFT

35
45
65
50

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The present appeal involves the Veteran's claim that the severity of his hearing loss warrants a higher disability rating.  The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  The evidence of record herein indicates that the Veteran's bilateral hearing loss pattern does not fit the requirements of an unusual pattern of hearing impairment.  

The Board has reviewed the audiometric results from a VA compensation examination during the period prior to July 15, 2013.  After a review of the evidence, the Board finds that the criteria for a compensable rating for the Veteran's service-connected bilateral hearing loss were not met prior to July 15, 2013.  

Significantly, a VA audiological evaluation in April 2010 shows a right ear puretone decibel loss of 55 with speech recognition of 94 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2013).  He had a left ear average puretone decibel loss of 46.25 with speech recognition of 84 percent.  These findings are consistent with Level II hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2013).  

Additionally, because the Veteran's pure tone thresholds at each of the relevant frequencies on the evaluation have not all been 55 decibels or more, or less than 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, he does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86(a) or § 4.86(b).  

In sum, a review of all audiometric examinations of record prior to July 15, 2013, reveals no basis for award of a compensable rating.  

The Veteran underwent his most recent VA audiological evaluation in July 2013.  The average puretone threshold was 59 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in right ear, and 80 percent in the left ear.  Applying the results of this examination to Table VI yields a Roman numeral value of Level IV for the right ear and Level III for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is 10 percent disabling.  No other medical records contain the puretone threshold average and speech discrimination percentage scores needed to determine the level of hearing loss according to VA regulation after July 15, 2013.  

Thus, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 10 percent for bilateral hearing loss from July 15, 2013.  38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.  

Moreover, because the Veteran's pure tone thresholds at each of the relevant frequencies on the evaluation have not all been 55 decibels or more, or less than 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, he does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86(a) or § 4.86(b).  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As a final matter, the Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's bilateral hearing loss. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria specifically contemplate the Veteran's difficulty-loss of hearing acuity, and provide for higher evaluations for greater impairment.  The Veteran has hearing loss and such a loss is what the criteria specifically address.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  



ORDER

A compensable rating for bilateral hearing loss prior to July 15, 2013, is denied.  

A rating for bilateral hearing loss in excess of 10 percent from July 15, 2013, is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran is seeking compensable ratings for his compartment syndrome of the legs.  It is argued that the last VA examination pertaining to the leg disorders was inadequate.  The Veteran maintains that, during a May 2012 VA examination, the examiner focused on his upper extremities and not his service-connected leg disorders; he maintains that he experiences chronic pain and burning in his legs with exercise, and he has difficulty walking.  Significantly, in his informal hearing presentation, dated in October 2014, the service representative reported that the Veteran has complained that his leg disability has worsened.  It was therefore requested that another examination be conducted in order to determine the severity of the Veteran's bilateral leg disorder.  

Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  Accordingly, the Board determines that the appeal must be remanded so that another VA examination may be scheduled to assess the current severity of the Veteran's service-connected bilateral leg disorder.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his bilateral leg disorder since May 2012.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder. If VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the current severity of his service-connected right and left leg compartment syndrome.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or VBMS eFolders) should be made available to and be reviewed by the examiner.  All indicated tests, to include range-of-motion studies of all affected joints, should be performed and all findings should be reported in detail.  

The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner should be requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.  The examiner should also express an opinion on whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups).  All functional losses should be expressed in terms of additional degrees of limitation of motion (beyond what is shown clinically).  (This requires a certain level of conjecture on the examiner's part.)

Based on examination findings, medical principles, and historical records, the examiner should discuss whether the veteran's right and left leg disabilities, respectively, result in slight, moderate, moderately severe, or severe impairment of the associated muscles of the legs.  (The affected muscles should specifically be identified.)  In this regard, the examiner should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  The 

examiner should also comment on any evidence of an inability to keep up with work requirements due to any cardinal signs and symptoms of muscle disability.  

Finally, the examiner should identify each nerve affected by right or left leg compartment syndrome.  For each nerve identified, the examiner should describe the impairment caused as slight, moderate, moderately severe, severe, or complete paralysis.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a SSOC.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


